DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Replacement Sheets (5) were received for Figs. 1-10 on June 15, 2022.  These drawings are acceptable.  The Drawing Objection is withdrawn.
Specification
The Amendments to the Specification are acceptable and will be entered. 
Response to Arguments
4.	Applicant’s arguments, see page 13, filed June 15, 2022, with respect to Claims 4 and 16 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 4 and 16 has been withdrawn. 

5.	Applicant’s arguments, see page 14, filed June 15, 2022, with respect to Claims 1-4 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of Claims 1-4 has been withdrawn. 

6.	Applicant’s arguments, see page 14, filed June 15, 2022, with respect to Claim 6 have been fully considered and are persuasive.  The 35 USC 103 rejection of Claim 6 has been withdrawn. 


Allowable Subject Matter
7.	Claims 1-6 and 8-18 are allowed.

8.	The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach a turning station for metal sheets that includes the combination of, inter alia:
a first support which forms a first support plane for a first side of the metal sheets;
a second support which forms a second support plane for a second side of the metal sheets; 
the first and second supports being:
rotatable about a horizontal rotation axis,
provided with a plurality of detents that project beyond the support plane of the supports and are adapted to support longitudinal edges of the metal sheets, and
part of a rotary installation;
a rotary installation that includes a frame, a basket mounted in rotary bearings, the basket having end-side linear guides for the two supports; wherein the two supports by way of support planes which run in parallel and are oriented toward one another are held in the basket such that the rotation axis is situated between the two support planes, and the two supports are in each case movable in a motorized manner in the end-side linear guides in a movement direction toward and away from the rotation axis; and 
a stationary transfer installation having a plurality of horizontally oriented bars which on both sides are conjointly deployable horizontally and are adapted for depositing the metal sheets or the metal sheet stack, the bars are deployable on a first broadside of the transfer installation to engage below a support in the rotary installation, and are deployable on a second broadside  of the transfer installation to provide for transfer of the metal sheets or the metal sheet stack to a transport installation (Claim 1);
OR
wherein at least part of the detents for longitudinal edges of the metal sheets are provided with track rollers for the longitudinal edges (Claim 5).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652